          Case 2:21-mj-00628-DUTY Document 7 Filed 02/05/21 Page 1 of 4 Page ID #:19



     1
     2                                                               ~~~~ COUiiT
                                                       aEgK V.S. DEST?t~T
     3
                                                              ~g - 5 2p21
     4
                                                                                   CALIFORNIA
     5                                                 ~;,:,.~~ ;r,`~ ~ ~i~ ~,i,OF    DEPUT~'
                                                          ,
                                                          ~             a~~~~

     6
     7
     8
                  IN THE UNITED STATES DISTRICT COURT
     9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                           Case No. 21-MJ-628
         iJNITED STATES OF AMERICA,
13                                           ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
         GIL WILLIAM MOJICA,
16
                        Defendant.
17
18
19
20
21
22
23
24
25
26
27
i~
       Case 2:21-mj-00628-DUTY Document 7 Filed 02/05/21 Page 2 of 4 Page ID #:20



 1                                             I.
 2         On February 5, 2021, Defendant made his initial appearance, by consent to
 3   appear by video teleconference, on the criminal complaint filed in this matter.
 4   Deputy Federal Public Defender Howard Shneider was appointed to represent

 5   Defendant. A detention hearing was held.

6          ❑      On motion ofthe Government[18 U.S.C. § 31420(1)] in a case
 7   allegedly involving a narcotics or controlled substance offense with maximum
 8   sentence often or more years.
 9         ~      On motion by the Government or on the Court's own motion
10 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
11   defendant will flee.
12         The Court concludes that the Government is not entitled to a rebuttable
13   presumption that no condition or combination of conditions will reasonably assure
14   the defendant's appearance as required and the safety or any person or the
15   community [18 U.S.C. § 3142(e)(2)].
16                                            II.
17         The Court finds that no condition or combination of conditions will
18   reasonably assure: ~ the appearance of the defendant as required.
19                      ~ the safety of any person or the community.
20                                          III.
21         The Court has considered:(a)the nature and circumstances of the offenses)
22   charged, including whether the offense is a crime of violence, a Federal crime of
23   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
24   or destructive device;(b)the weight of evidence against the defendant;(c)the
25   history and characteristics of the defendant; and (d)the nature and seriousness of
26   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
27   considered all the evidence adduced at the hearing and the arguments, the
28
        Case 2:21-mj-00628-DUTY Document 7 Filed 02/05/21 Page 3 of 4 Page ID #:21



~ l   arguments of counsel, and the report and recommendation of the U.S. Pretrial

 2    Services Agency.

 3                                            IV.
 4          The Court bases its conclusions on the following:

 5          As to risk ofnon-appearance:

 6                 ~      unverified background information
 7                 ~      insufficient bail resources
 8                 The Court notes that, notwithstanding Defendant's long-term

 9          residence in and family ties to the Central District, at this time, Defendant is

10          not employed and does not own any property. These factors, along with the

11          charges in the Complaint and the government's allegations regarding

12          Defendant's association with a white supremacist group, and the lack of

13          verification for defendant's background are sufficient to establish concerns

14          for risk of flight if released.

15
16          As to danger to the community:

17                 ~      allegations in the criminal complaint concern not only
18          defendant's possession of firearms(a 12 gauge shotgun and .22 caliber rifle)

19          but also the purchase of tactical body armor and components commonly

20          used to customize firearms. At the hearing, government counsel relayed

21          that components and chemicals used in the manufacture of explosive

22          materials were found during the execution of a search warrant at the

23          residence Defendant shares with his sister. These serious allegations give

24          rise to a concern for danger to the community and others if Defendant is

25          released that cannot be mitigated even with the imposition of restrictive

26          conditions such as home detention and electronic monitoring as Defendant

27          appears capable of engaging in such actions in his residence.

28

                                                2
       Case 2:21-mj-00628-DUTY Document 7 Filed 02/05/21 Page 4 of 4 Page ID #:22



~l                ~     admitted substance abuse for which Defendant is not interested
2          in seeking treatment

3
4                                              V.
5          IT IS THEREFORE ORDERED that the defendant be detained until trial.
6    The defendant will be committed to the custody of the Attorney General for

7    confinement in a corrections facility separate, to the extent practicable, from
8    persons awaiting or serving sentences or being held in custody pending appeal.
9    The defendant will be afforded reasonable opportunity for private consultation
10   with counsel. On order of a Court of the United States or on request of any
11   attorney for the Government, the person in charge of the corrections facility in
12   which defendant is confined will deliver the defendant to a United States Marshal
13   for the purpose of an appearance in connection with a court proceeding.
14 [18 U.S.C. § 3142(1)]
15
     Dated: February 5, 2021
16
                                                         /s/
17                                                   ALKA SAGAR
                                            UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                               ~3
